Citation Nr: 0943513	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to 
January 2006.  The Veteran also had reserve service from May 
2002 to August 2002 and from January 2003 to August 2003.  
The evidence indicates that the Veteran had another period of 
active duty ending in 2007, but the most recent DD-214 is not 
of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for a back disability.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in September 2009.  Subsequent to the 
September 2009 hearing, the Veteran submitted evidence and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has jurisdiction.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's low back disability began in 
service.


CONCLUSION OF LAW

A low back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a Veteran had active and continuous military service 
for 90 days or more during a period of war, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for a low back disability incurred in service.  After 
reviewing the evidence of record and when resolving doubt in 
the Veteran's favor, the Board finds that service connection 
for a low back disability is warranted.  At the outset, the 
Board notes that the Veteran has a current low back 
disability.  

A review of the Veteran's service treatment records show that 
he incurred a back injury during service.  October 2005 
treatment records show that the Veteran was seen for back 
pain, after carrying a "simulated casualty."  Records show 
that the Veteran was performing a simulated casualty exercise 
and was carrying a soldier who weighed at least 200 pounds.  
The Veteran reported feeling a sharp pain go up his back and 
had to be carried to medical treatment.  The Veteran was 
immobile for one week and a sprain was diagnosed.  

The Veteran's VA treatment records, dated in 2007, document 
that the Veteran injured his back in October 2005 while in 
service.  The Veteran received a VA examination in April 
2007.  The examiner stated that the Veteran's employment as a 
hardwood floor layer more likely caused his back condition.  
The Board notes that the Veteran testified that he was a 
hardwood floor layer for two weeks and then worked as a 
security guard.  No rationale was provided for the VA 
opinion. 

April 2008 medical records show that the Veteran reported low 
back pain beginning in his last deployment in 2005.  In July 
2008, a diagnosis of herniated intervertebral disc disease 
was provided.  An August 2008 record reports that the Veteran 
injured his low back in 2005 while carrying a soldier.  A 
diagnosis of spondylosis associated with mild to moderate 
posterior disc bulge and lumbar radiculopathy was provided. 

A May 2009 memorandum written by the Veteran's Captain, for 
the U.S. Army Physical Board, stated that the Veteran had 
back issues prior to his second period of duty, which he 
incurred while deployed in Iraq in 2005.  June 2009 records 
show that in October 2005 the Veteran was performing a 
simulated casualty exercise and injured his back.  The 
Veteran was then activated to return to Iraq and the pre-
deployment exercises reignited the back pain.  The examiner's 
diagnosis was that the Veteran initially injured his back in 
service and then reinjured his back in pre-deployment 
training.  

At a physical evaluation hearing in September 2009, the 
examiner interviewed the Veteran and reviewed his medical 
records.  The examiner noted that chronic low back pain was 
incurred in pre-deployment training in October 2005.  The 
Veteran's disability was noted to be a direct result of 
performing duty.  

Affording the Veteran the benefit of the doubt the Board 
finds that there is sufficient information to grant service 
connection for a low back disability.  The Veteran is 
afforded service connection based on a continuity of 
symptomatology and a positive nexus opinion.  

The Veteran's service treatment records show treatment for 
low back pain in October 2005.  The records continue to show 
complaints of back pain in 2007, 2008 and 2009.  In addition, 
the Veteran's back disability is consistently attributed to 
his first period of service.  The September 2009 physical 
examination provides a nexus opinion and attributes the 
Veteran's back disability to his service.  The examiner also 
had the opportunity to review the Veteran's medical records.  

It is the responsibility of the Board to weigh the evidence, 
and determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board rejects the VA examiner's opinion dated in 
April 2007, attributing the Veteran's work as a hardwood 
floor layer to his disability.  The Veteran worked as a 
hardwood floor layer for two weeks and no records of an 
injury are documented for that period of time.  Furthermore, 
there is evidence that the Veteran's back disability predated 
his two weeks as a floor layer.  In addition, the opinion is 
not probative because no rationale was provided.  

Therefore, affording the Veteran the benefit of the doubt, 
his claim of entitlement to service connection for a low back 
disability is granted.

III.  Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  In light 
of the determination reached in this case, no prejudice will 
result to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).
   

ORDER

Service connection for a low back disability is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


